              Case 2:21-mc-00059-RSL Document 14 Filed 06/15/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      IOVATE HEALTH SCIENCES
      INTERNATIONAL U.S.A, INC.,                                Cause No. MC21-0059RSL
 9
                             Plaintiff,
10
                                                                ORDER
                  v.
11
      AMAZON.COM, INC.,
12
                             Defendant.
13

14
      Underlying Action:
15
      Orgain, Inc. v. Iovate Health Sciences
16
      International U.S.A., Inc., C8:18-1253-JLS-
      ADS, C.D. Cal.
17

18
            On May 27, 2021, Iovate Health Sciences filed a motion for order to show cause and to
19
     compel compliance with subpoenas issued to third-party Amazon.com. Amazon.com opposes the
20
     requested relief and has filed a motion for protective order. In light of the contested nature of
21
     this proceeding, the Clerk of Court is directed to assign a civil action number.
22

23
            Dated this 15th day of June, 2021.
24

25

26                                               Robert S. Lasnik
                                                 United States District Judge
27

28   ORDER - 1
Case 2:21-mc-00059-RSL Document 14 Filed 06/15/21 Page 2 of 2
